DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/03/2021 has been entered.  Claims 1-11 & 21-26 are pending in the application.  Claims 22 & 23 are withdrawn.  Claims 12-20 are cancelled.  Claims 24-26 are entered as “New”.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).
The outlet chamber intersects each of the plurality of inlet chambers, as claimed in Claims 1, 21, 24 & 26; instant application Figure 4 shows the outlet chamber 202 central to the inlet chambers 200A/220B/200C, but the boundaries of the chambers are not fully defined; as such, it is not clear how or where the outlet chamber intersects each of the inlet chambers
The central outlet chamber intermediate and partially axially overlapping the three inlet chambers, as claimed in Claim 9; instant application Figure 4 shows the outlet chamber 202 central to the inlet chambers 200A/220B/200C, but the boundaries of the chambers are not fully defined; as such, it is not clear how or where the outlet chamber axially overlaps each of the inlet chambers
No new matter should be entered.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the originally filed application does not refer to a piston associated with the outlet valve, as claimed in Claim 25.

Claim Objections
Claims 2-11 & 24-26 are objected to because of the following informalities:
Claims 2-11 & 24-26, the preamble should read --[[A]] The diaphragm pump according to…--

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 25, the limitation “the oval outlet valve comprises a piston having an oval shape”, is considered new matter.  A piston is not referred to in the originally filed application.  A single plunger is referred to.  However, the plunger 130 is part of the shutoff check valve 128, not the outlet valve 122.  The originally filed disclosure only describes the outlet valve as containing “a full circular valve portion as well as a semi-circular valve portion to adapt to the oval configuration”, as disclosed on the bottom of Page 12.  As such, there is no support for the outlet valve being comprised of a piston in the originally filed disclosure, and is considered new matter.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 24, the term “an oval cross section”, in Lines 1-2, is indefinite.  The outlet chamber was already defined as having an oval cross section in Claim 1.  As such, it is not clear if a second oval cross section is being defined, or of the oval cross section is being is the same oval cross section as defined in Claim 1.  For the purpose of examination, the outlet chamber oval cross section in Claim 24 will be considered the same outlet chamber oval cross section first claimed in Claim 1.
As to Claim 25, the limitation “the oval outlet valve comprises a piston having an oval shape”, is indefinite.  As described in the Claim 25 112(a) - written description rejection above, the outlet valve was not originally disclosed to have any shaped piston.  As such, it is not clear how a piston is integrated into the outlet valve, making the limitation indefinite.  Due to the extent of indefiniteness in the claim, examination of the claim is precluded in accordance with MPEP 2173.06 (II).  In the instant case, the second approach is being utilized, since “there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim".  Therefore, " it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”
As to Claim 26, the limitation “the outlet chamber has an oval cross section and intersects each of the plurality of inlet chambers”, is indefinite.  Claim 1, Lines 14-15, claim the same subject matter as Claim 26.  Claim 26 depends on Claim 9, and Claim 9 depends on Claim 1.  As such, it is not clear how Claim 26 further limits either Claim 1 or Claim 9, making the limitation indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 only claims “the outlet chamber has an oval cross section and intersects each of the plurality of inlet chambers”.  Claim 26 is dependent on Claim 9, and Claim 9 is dependent on Claim 1.  Claim 1, Lines 14-15, claim “the center outlet chamber having an oval cross section and intersecting each of the plurality of inlet chambers”.  When comparing Claim 1, Lines 14-15, to Claim 26, the limitation in Claim 26 does not further limit the subject matter of either Claims 1 or 9, since Claim 1, Lines 14-15, claim the same subject matter as Claim 26.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11, 21 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Meza (U.S. Patent 6,048,183) which incorporates by reference (Column 1, Lines 6-12) Hartley (U.S. Patent 4,153,391), in view of Moen (U.S. Patent 8,752,629).
As to Claim 1, Meza teaches a diaphragm pump (11) comprising: a head (17) comprising (as shown in Figure 4) an inlet port (19) and an outlet port (21) and defining an inlet side (each of the structural elements of the inlet to the pump which allow for fluid communication from and including inlet 19 to and including chambers 81) including a plurality of inlet chambers (81, as shown in Figure 1; Column 5, Lines 42-44 states at least two other identical chambers exist in the pump, so at least three chambers exist); a diaphragm (33) and an outlet side (each of the structural elements of the outlet within the pump which allow for fluid communication from and including outlet 85 to and including outlet port 21) having a center outlet chamber (91/101; Figure 4 shows outlet chamber 91/101 centrally located in pump 11) intermediate (as shown in Figures 1/4) the plurality of inlet chambers (81); a plurality of inlet valves (87), wherein each of the plurality of inlet chambers (81) includes (Column 5, Lines 42-44 states each of the diaphragm regions are identical) an associated inlet valve (87) of the plurality of inlet valves (87), and the diaphragm (33) is sequentially engaged by (the nutating motion of wobble plate 49 as it rotates will sequentially actuate each respective diaphragm 33 zone 86 aligned with each of the inlet chambers 81, causing engagement with the inlet valves 87; Column 7, Lines 29-40) each of the inlet valves (87) of the plurality of inlet valves (87); a single shutoff valve (23) 
Meza does not teach the center outlet chamber having an oval cross section.
Moen describes a valve assembly for regulating fluid flow, and teaches the shape of respective chambers, cylinders and plungers can vary and include that of an oval shape (Column 4, Lines 21-27; Column 7, Lines 21-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the center outlet chamber, as taught by Meza, with an oval cross section, as taught by Moen.  As described by Moen and Meza, there is a need to design the plunger with a particular cross-sectional shape.  Since there are only a finite number of cross-sectional shapes, – i.e., circular, elliptical, oval, rectangular, square– and each option will lead to a reasonable expectation of success, it would have been obvious to one of ordinary skill in the art to try one of them as the cross-sectional shape of the center outlet chamber without “departing from the scope of the disclosure (Moen Column 4, Lines 25-27)”.  MPEP 2143(I)(E)
As to Claim 2, Meza, as modified, teaches all the limitations of Claim 1, and continues to teach the single shutoff valve (Meza 23) comprising a plunger (see Meza Figure 1 below) extending into (as shown in Meza Figure 1) the center outlet chamber (Meza 91/101).

    PNG
    media_image1.png
    639
    862
    media_image1.png
    Greyscale

Meza Figure 1, Modified by Examiner

As to Claim 3, Meza, as modified, teaches all the limitations of Claims 1 & 2, but is Meza is silent on the cross-sectional shape of the plunger, so does not explicitly teach the plunger comprises an oval cross section.
Moen describes a valve assembly for regulating fluid flow, and teaches the plunger (212) comprises an oval cross section (Column 4, Lines 21-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the plunger, as taught by Meza, with an oval cross-section, as taught by Moen.  As described by Moen and Meza, there is a need to design the plunger with a particular cross-sectional shape.  Since there are only a finite number of cross-sectional shapes, – i.e., 
As to Claim 4, Meza, as modified, teaches all the limitations of Claims 1 & 2, and continues to teach a plunger (as shown in Meza Figure 1 in the Claim 2 rejection above) comprises a stem (see Meza Figure 1 below), the stem (see Meza Figure 1 below) including a recess (see Meza Figure 1 in Claim 2 rejection above) receiving a spring (as shown in Meza Figure 1).

    PNG
    media_image2.png
    617
    516
    media_image2.png
    Greyscale

Meza Figure 1, Modified by Examiner

As to Claim 5, Meza, as modified, teaches all the limitations of Claims 1 & 2, and continues to teach a plunger (as shown in Meza Figure 1 in the Claim 2 rejection above) comprises a head (as shown in Meza Figure 1) with an oval cross section and a stem (as shown in Meza Figure 1 in the Claim 4 rejection above) connected to (as shown in Meza Figure 1) the head (as shown in Meza Figure 1), the stem (as shown in Meza Figure 1 in the Claim 4 rejection 
Meza is silent on the cross-sectional shape of the plunger, so does not explicitly teach the plunger head comprises an oval cross section.
Moen describes a valve assembly for regulating fluid flow, and teaches the plunger (212) head comprises an oval cross section (Column 4, Lines 21-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the plunger, as taught by Meza, with an oval cross-section, as taught by Moen.  As described by Moen and Meza, there is a need to design the plunger with a particular cross-sectional shape.  Since there are only a finite number of cross-sectional shapes, – i.e., circular, elliptical, oval, rectangular, square– and each option will lead to a reasonable expectation of success, it would have been obvious to one of ordinary skill in the art to try one of them as the cross-sectional shape of the plunger without “departing from the scope of the disclosure (Moen Column 4, Lines 25-27)”.  MPEP 2143(I)(E)
As to Claim 8, Meza, as modified, teaches all the limitations of Claim 1, and continues to teach the plurality of inlet chambers (Meza 81) comprises three inlet chambers (Meza 81, as shown in Meza Figures 1 & 4; Meza Column 5, Lines 42-44 states at least two other identical chambers exist in the pump, so at least three chambers exist).
As to Claim 9, Meza, as modified, teaches all the limitations of Claim 1, and continues to teach the plurality of inlet chambers (Meza 81) comprises three (as shown in Meza Figures 1 & 4; Meza Column 5, Lines 42-44 states at least two other identical chambers exist in the pump, so at least three chambers exist) inlet chambers (Meza 81) arranged in a triangular configuration (as shown in Meza Figure 4 below) in the head (Meza 17) with the central outlet chamber (Meza 91/101) intermediate (as shown in Meza Figures 1/4) and partially axially overlapping (as shown in Meza Figure 4) the three inlet chambers (Meza 81).

    PNG
    media_image3.png
    374
    727
    media_image3.png
    Greyscale

Meza Figure 4, Modified by Examiner

As to Claim 10, Meza, as modified, teaches all the limitations of Claim 1, and continues to teach a wobbler device (Meza 49) actuating (see end of paragraph for clarification) the inlet valves (Meza 87).  As Meza wobble plate 49 rotates, wobble plate 49 will move Meza pumping member 37 of Meza diaphragm 33 into and out of Meza chambers 81.  This action will increase and decrease the volume of Meza chambers 81, actuating Meza inlet valves 87 in the process.  See Meza Column 7, Lines 41-50.
As to 11, Meza, as modified, teaches all the limitations of Claim 1, and Meza appears to teach a switch to the top of, and as part of, shutoff valve 23 in Meza Figure 1.  However, Meza does not explicitly teach a switch, but does state Hartley is incorporated by reference into Meza.  Hartley, teaches a single shutoff switch (Hartley 147; Figure 3, Column 6, Lines 54-59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the switch, as taught by Hartley, in conjunction with the shutoff valve, as taught by Meza, since Meza incorporates Hartley by reference and to control the outlet (133) pressure 
As to Claim 21, Meza teaches a head (17) for a diaphragm pump (11); the head (17) comprising (as shown in Figure 4): an inlet port (19) and an outlet port (21) and defining an inlet side (each of the structural elements of the inlet to the pump which allow for fluid communication from and including inlet 19 to and including chambers 81) including a plurality of inlet chambers (81, as shown in Figure 1; Column 5, Lines 42-44 states at least two other identical chambers exist in the pump, so at least three chambers exist); a diaphragm (33) and an outlet side (each of the structural elements of the outlet within the pump which allow for fluid communication from and including outlet 85 to and including outlet port 21) having a center outlet chamber (91/101; Figure 4 shows outlet chamber 91/101 centrally located in pump 11) intermediate (as shown in Figures 1/4) the plurality of inlet chambers (81); a plurality of inlet valves (87), wherein each of the plurality of inlet chambers (81) includes (Column 5, Lines 42-44 states each of the diaphragm regions are identical) an associated inlet valve (87) of the plurality of inlet valves (87), and the diaphragm (33) is sequentially engaged by (the nutating motion of wobble plate 49 as it rotates will sequentially actuate each respective diaphragm 33 zone 86 aligned with each of the inlet chambers 81, causing engagement with the inlet valves 87; Column 7, Lines 29-40) each of the inlet valves (87) of the plurality of inlet valves (87); a single shutoff valve (23) controlling fluid flow from (Column 4, Lines 28-33, states the shutoff valve 23 shuts off the motor when the pump discharge pressure rises above a predetermined level, so the shutoff valve controls fluid to outlet chamber 101 by shutting off the motor) the center outlet chamber (91/101); a single bypass valve (Column 7, Lines 51-53 state a bypass valve can be used between the outlet and the inlet to control excess pressure) in fluid communication with (Column 7, Lines 51-53) the center outlet chamber (91/101) and each of the plurality of inlet chambers (81), the center outlet chamber (91/101) intersecting (as shown in Figure 4) each of the plurality of inlet chambers (81).

Moen describes a valve assembly for regulating fluid flow, and teaches the shape of respective chambers, cylinders and plungers can vary and include that of an oval shape.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the center outlet chamber, as taught by Meza, with an oval cross section, as taught by Moen.  As described by Moen and Meza, there is a need to design the plunger with a particular cross-sectional shape.  Since there are only a finite number of cross-sectional shapes, – i.e., circular, elliptical, oval, rectangular, square– and each option will lead to a reasonable expectation of success, it would have been obvious to one of ordinary skill in the art to try one of them as the cross-sectional shape of the center outlet chamber without “departing from the scope of the disclosure (Moen Column 4, Lines 25-27)”.  MPEP 2143(I)(E)
As to 26, Meza, as modified, teaches all the limitations of Claim 1, and continues to teach the outlet chamber (91/101) has an oval cross section (Meza 91/101) has an oval cross section (as described in Claim 1, where the Meza outlet chamber was modified in view of Moen) intersects (as shown in Figure 4) each of the plurality of inlet chambers (81).

Claims 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Meza which incorporates by reference Hartley, in view of Moen, further in view of Kimberlin (U.S. PGPub 2017/0204847).
As to Claim 6, Meza, as modified, teaches all the limitations of Claim 1, but does not teach the single shutoff valve and the single bypass valve have adjustable pressure set points.
Kimberlin describes a variable spring/piston actuated valve for a pump, and teaches the use of a screw 34 to adjust the preload in spring 30 (Paragraph 0025).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention use an adjustment screw to vary the preload, as taught by Kimberlin, of the shutoff spring (as shown in Meza Figure 1) and the bypass valve spring (Zimmerman 147, as shown in 
As to Claim 7, Meza, as modified, teaches all the limitations of Claims 1 & 6, and continues to teach the pressure set points are independently adjustable.  Since each of the preloads in the respective springs of the shutoff valve and the bypass valve are adjusted, one of ordinary skill in the art would conclude the pressure set points are independently adjustable.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Meza which incorporates by reference (Column 1, Lines 6-12) Hartley, in view of Moen, further in view of Nakanishi (U.S. PGPub 2018/0119833).
As to 24, Meza, as modified, teaches all the limitations of Claim 1, and continues to teach the outlet chamber (Meza 91/101) has an oval cross section (as described in Claim 1, where the Meza outlet chamber was modified in view of Moen) and an outlet valve (Meza 97)…where the outlet chamber (Meza 91/101) intersects (as shown in Meza Figure 4) each of the plurality of inlet chambers (Meza 81).
Meza, as modified, is silent on the shape of the outlet valve, so does not explicitly teach the outlet valve having an oval cross section.
Nakanashi describes a valve body similar to Meza valve 97, and describes the valves 4/5 may be formed in an elliptical (or oval) shape (Paragraph 0094).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the outlet valve, as taught by Meza, as modified, with an oval cross section, as taught by Nakanashi.  As described by Moen and Nakanashi, there is a need to design the outlet valve with a particular cross-sectional shape.  Since there are only a finite number of cross-sectional shapes, – i.e., circular, elliptical, oval, rectangular, square– and each option will lead to a reasonable expectation of success, it would have been obvious to one of ordinary skill 

Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive.
Regarding the Drawing Objections, Applicant overcame each of the previous rejections.  However, the amended claims required a new drawing objection, as described above.  Additionally, another element number discrepancy with respect to the plunger was discovered, as described above.
Regarding the Claim Objections, Applicant overcame each of the previous objections.  However, a new claim objection with respect to dependent claim preambles is described above.
Regarding the 112(b) rejections, Applicant overcame each of the previous 112(b) rejections.  However, the newly amended and new claims require new 112(b) rejections, as described above.  The amended claims also required new 112(a) and 112(d) rejections, as described above.
Regarding the 103 rejections, Applicant argues the cited art does not teach independent Claims 1 or 21.  Specifically, Applicant argues the cited art does not teach the recited geometry of the outlet chamber intersecting each of the plurality of inlet chambers.  Examiner disagrees, as described above.  Although Meza does not explicitly teach the use of an oval outlet chamber, Meza, in view of the teachings of Moen, using the “Obvious to try” rationale outlined in MPEP 2143(I)(E).  Additionally, Meza Figure 4 clearly shows the outlet chamber intersecting each of the inlet chambers.  Therefore, the cited art teaches each of independent Claims 1 & 21, and the subsequent dependent claims, including new Claims 24 & 26.  New Claim 25 is precluded from examination due to the extensive indefiniteness of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746